Exhibit 12 General Electric Capital Services, Inc. and consolidated affiliates Computation of Ratio of Earnings to Fixed Charges and Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends Nine months ended September 30, 2008 (Unaudited) Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preferred stock dividends (Dollars in millions) Earnings(a) $ 7,123 $ 7,123 Plus Interest included in expense(b) 19,327 19,327 One-third of rental expense(c) 270 270 Adjusted “earnings” $ 26,720 $ 26,720 Fixed charges Interest included in expense(b) $ 19,327 $ 19,327 Interest capitalized 48 48 One-third of rental expense(c) 270 270 Total fixed charges $ 19,645 $ 19,645 Ratio of earnings to fixed charges 1.36 Preferred stock dividend requirements $ – Ratio of earnings before provision for income taxes to earnings from continuing operations 0.96 Preferred stock dividend factor on pre-tax basis – Fixed charges 19,645 Total fixed charges and preferred stock dividend requirements $ 19,645 Ratio of earnings to combined fixed charges and preferred stock dividends 1.36 (a) Earnings before income taxes, minority interest and discontinued operations. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense.
